Case 3:18-cv-01309-SMY-RJD Document 68 Filed 08/27/20 Page 1 of 9 Page ID #294




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

 BRIAN A. TAPP and                              )
 DAVID P. HOFFMAN,                              )
                                                )
        Plaintiffs,                             )
                                                )             Case No. 18-cv-1309-SMY-RJD
        v.                                      )
                                                )
 JESSICA STOVER, et al.                         )
                                                )
        Defendants.                             )


                                             ORDER

 DALY, Magistrate Judge:

        This matter comes before the Court on Plaintiffs’ Motion to Compel (Doc. 44), to which

 Defendants filed a Response (Doc. 45) and Plaintiff Brian Tapp filed a Reply (Doc. 46). Plaintiffs

 also filed a Second Motion to Compel (Doc. 58). Defendants filed a Response (Doc. 66). As

 explained further, Plaintiffs’ Motions are DENIED IN PART and GRANTED IN PART.

                                           Background

        Plaintiffs Brian Tapp and David Hoffman are inmates of the Illinois Department of

 Corrections. They are civilly committed as sexually dangerous persons at Big Muddy River

 Correctional Center (“BMRCC”). After the Court conducted a threshold review of Plaintiffs’

 Complaint pursuant to 28 U.S.C. §1915A, Plaintiffs’ suit proceeded on the following claims:

                Count One:     Defendants have violated Plaintiffs’ rights to receive treatment as
                               civilly committed sexually dangerous persons.

                Count Two:     Defendants have violated Plaintiffs’ rights to receive treatment for
                               their mental illnesses under the Fourteenth Amendment.

                Count Three: Defendants Holt, Sullivan, and Baldwin violated Plaintiffs’ rights
                             under the Fourteenth Amendment by failing to adequately train or
                                         Page 1 of 9
Case 3:18-cv-01309-SMY-RJD Document 68 Filed 08/27/20 Page 2 of 9 Page ID #295




                               supervise employees regarding the proper care and treatment for
                               SDP who are civilly committed due to mental disorders.

                Count Four:    Defendants have violated Plaintiffs’ liberty interests under the
                               Fourteenth Amendment by subjecting them to a severely punitive
                               environment.

        Plaintiffs sent Defendants two sets of Requests for Production. The Second Requests for

 Production were mailed to Defendants on or around November 3, 2019. When Defendants had

 not responded by February 19, 2020, Plaintiffs filed their First Motion to Compel. Defendants

 sent Plaintiff their Responses to the Second Requests for Production on March 10, 2020 and filed

 a Response to Plaintiff’s Motion to Compel on that same date, contending that the Motion to

 Compel was now moot. Six days later Plaintiff Brian Tapp filed a Reply to Defendants’

 Response, asking the Court to find that Defendants’ objections to the Second Requests for

 Production were waived because of their untimeliness. However, it appeared from Plaintiff

 Tapp’s Reply that he not yet received Defendants’ Responses.

        The Court ordered Plaintiffs to file an additional Response with the Court stating whether

 they were satisfied with Defendants’ responses after receiving them. Plaintiffs’ Response (Doc.

 50) stated that they were not satisfied and asked the Court to overrule Defendants’ objections and

 provide additional information to Requests #2, #5, #6, #7, and #8 of the Second Requests for

 Production. Plaintiffs attached a copy of Defendants’ responses to the Second Requests for

 Production to Doc. 50. The Court ordered Defendants to respond to the issues raised by Plaintiffs

 in Doc. 50. Defendants did so by supplementing their Responses to Plaintiffs’ Second Requests

 for Production and filing a Notice of Compliance with the Court (Doc. 55). Because the Court

 could not tell from Defendants’ Notice of Compliance whether Defendants had addressed

 Plaintiff’s objections to their original Responses, the Court ordered Defendants to file a

                                            Page 2 of 9
Case 3:18-cv-01309-SMY-RJD Document 68 Filed 08/27/20 Page 3 of 9 Page ID #296




 Response with the Court specifically addressing the propriety of their Supplemental Responses

 to Requests #2, #5, #6, #7, #8 in Plaintiffs’ Second Requests for Production, and to attach

 Defendants’ Original and Supplemental Responses to the Response filed with the Court.

 Defendants filed a Notice of Statement of Compliance and attached their Supplemental

 Responses and Second Supplemental Responses to the Notice but did not attach their original

 Responses. (Doc. 57). However, the Court was able to review Defendants’ original Responses

 because Plaintiffs attached them to one of the pleadings they submitted to the Court (Doc. 50).

        Plaintiffs then filed a Second Motion to Compel which related, in part, to their continuing

 objections to Defendants’ Responses to the Second Requests for Production. Plaintiffs also ask

 the Court to compel Defendants’ answers to Interrogatories that Plaintiffs sent to Defendants in

 February 2020. Defendants filed a Motion for Extension of Time to Respond to Plaintiffs’

 Second Motion to Compel. The Court granted Defendants’ motion and allowed Defendants an

 additional five days to respond to the Motion, noting that Defendants should address in their

 Response 1) the length of time needed to complete their answers to Plaintiff’s Interrogatories; 2)

 a response to Plaintiffs’ arguments regarding Addendum A referred to in Request #5 of

 Plaintiffs’ Second Requests for Production; and 3) a response to any other arguments raised by

 Plaintiffs in their Second Motion to Compel that Defendants wished to address.

        In their response to Plaintiffs’ Second Motion to Compel, Defendants argue that this

 Court should deny Plaintiffs’ Second Motion to Compel because Plaintiffs failed to attempt to

 confer with defense counsel regarding the motion. Most of the arguments raised by Plaintiffs in

 their Second Motion to Compel related to Defendants’ responses to Requests #2, #5, #6, #7, #8

 in Plaintiffs’ Second Requests for Production. By the time this Order is entered, Defendants have

 been given four opportunities to address these arguments. Plaintiffs also allowed Defendants an
                                            Page 3 of 9
Case 3:18-cv-01309-SMY-RJD Document 68 Filed 08/27/20 Page 4 of 9 Page ID #297




 additional four months to respond to their Interrogatories before asking the Court to compel

 Defendants to respond. Judicial economy would not be served by denying Plaintiffs’ Second

 Motion to Compel simply because Plaintiffs did not attempt to confer with defense counsel

 before filing the motion.

 Request #2: Complete SDP Treatment Program Files for Brian A. Tapp and David
 Hoffman. This should include but not be limited to the following:

        A) All assignments, evaluations, treatment group notes, any certificates awarded for
           completion of a specific group.

        Defendants represent to the Court that they have provided to Plaintiffs the entirety of

 their treatment records, minus “case notes” prior to 2014. Defendants explain that the case notes

 consist of handwritten notes made during group treatment that includes confidential information

 related to other inmates in the SDP program. Defendants contend that it would be unduly

 burdensome to redact those notes and difficult to ensure that all protected information is

 redacted. Plaintiffs have been given the opportunity to present multiple pleadings to this Court

 related to their Motion to Compel, and none of those pleadings contain any information that

 would support a finding that the burden of producing Plaintiffs’ case notes prior to 2014 is

 proportional to the needs of this case.

        Plaintiffs also contend in their Second Motion to Compel that they have direct knowledge

 that Defendants did not produce all of Plaintiffs’ assignments and certificates. However,

 Plaintiffs did not share that direct knowledge with the Court. Defendants represent to the Court

 that they have provided to Plaintiffs their entire treatment records, and the Court has not been

 given any evidence or information to find that Defendants are being dishonest when they make

 this representation. Defendants further represent to the Court that they specifically requested

 Plaintiffs’ completed assignments and certificates and will supplement their Responses if any
                                           Page 4 of 9
Case 3:18-cv-01309-SMY-RJD Document 68 Filed 08/27/20 Page 5 of 9 Page ID #298




 such documents are located.

 Ruling: The Court finds that Defendants sufficiently answered Request #2(A). Plaintiff’s request

 to compel any further response to this request is DENIED.

         B) A complete list of all groups attended, completed, who facilitated the groups, and
            the purpose and objective of each group completed spanning the entirety of each
            Plaintiffs’ term of civil commitment.

         Defendants produced to Plaintiffs’ their treatment group lists since 2011. The Court

 agrees with Defendants that because Plaintiffs are alleging that they are currently receiving

 ineffective treatment, nine years’ worth of information related to Plaintiffs’ treatment groups is

 sufficient.

 Ruling: The Court finds that Defendants sufficiently answered Request #2(B). Plaintiff’s request

 to compel any further response to this request is DENIED.

 Request #5: A copy of “Addendum A” which contains Scales (7-12) of the Semi-Annual
 Evaluation, as referenced directly on the Semi-Annual Evaluation.

         The Court could not determine what “Addendum A” was from Plaintiff’s Motion to

 Compel, Defendants’ Response, Plaintiff’s Reply, or Defendants’ first Notice of Statement of

 Compliance (Doc. 55), so the Court ordered Defendants to explain why its Response to Request

 #5 was appropriate. Defendants’ explanation to the Court consisted of the same statement they

 provided to Plaintiffs: “Defendants have again directed Plaintiffs to Bates stamped document 866,

 which is the appropriate tool utilized in evaluating offenders even though it is not labeled as

 “Addendum A…Defendants have provided the Plaintiffs with the relevant evaluation

 information.” This statement left the Court to wonder whether Document 866 is Addendum A, and

 just not labeled “Addendum A”, or if Addendum A exists, or if Addendum A is no longer kept at

 BMRCC.

                                            Page 5 of 9
Case 3:18-cv-01309-SMY-RJD Document 68 Filed 08/27/20 Page 6 of 9 Page ID #299




        Plaintiffs’ Second Motion to Compel provided the Court with a document that refers to

 “Addendum A” (Exhibit 1 to Doc 58). The Court agrees with Plaintiffs that the document to

 which Defendants reference, bates #866, does not appear to fit the description of Addendum A

 provided on Exhibit 1 of Doc. 58. In their Response to Plaintiffs’ Second Motion to Compel,

 Defendants argue that Addendum A is not relevant because BMRCC does not use Addendum A.

 Defendants never objected to this request, nor did they ever explain to Plaintiffs that Addendum

 A is not used at BMRCC in their original or supplemental responses to the Second Requests for

 Production.

        Moreover, Defendants’ relevance argument is not well-taken. Plaintiffs argue that they are

 not receiving effective treatment at BMRCC. Defendants produced a document titled “Semi

 Annual Evaluation” in response to a request for “the current Semi-Annual Evaluation used by the

 SDP program.” The “Semi Annual Evaluation” document produced by Defendants refers to

 Addendum A. Simply because BMRCC does not use Addendum A does not make Addendum A

 any less relevant, when BMRCC is using an evaluation that calls for its use.

 Ruling: Defendants are ORDERED to produce Addendum A, referred to in Request #5 of

 Plaintiff’s Second Requests for Production, on or before SEPTEMBER 28, 2020.

 Request #6: All program policy manuals, training manuals, new hire training manuals
 (program specific), and any other document which outlines program specific policies or
 objectives.

        Plaintiffs report that they have not received any training manuals, new hire training

 manuals, or program specific policies from Defendants. Defendants represent that they have

 produced all documents known to be in existence that are responsive to this request. The Court

 has no reason to believe training manuals, new hire training manuals, or program specific

 policies exist but Defendants are withholding them.
                                            Page 6 of 9
Case 3:18-cv-01309-SMY-RJD Document 68 Filed 08/27/20 Page 7 of 9 Page ID #300




 Ruling: The Court finds that Defendants sufficiently answered Request #6. Plaintiff’s request to

 compel any further response to this request is DENIED.

 Request #7: All documents related to program specific funding, i.e., program budget,
 allotment for each SDP, expenditures since January 1, 2015, that benefitted the program
 directly.

        Defendants informed Plaintiffs that the SDP program is part of the general budget for

 BMRCC and provided information to Plaintiffs regarding the average cost to house an offender

 at BMRCC. Defendants also raised multiple objections to this Request. The Court agrees that as

 this Request is written (“all documents related”) it is not proportional to the needs of the case.

 Ruling: The Court finds that Defendants sufficiently responded to Request #7. Plaintiff’s request

 to compel any further response to this request is DENIED.

 Request #8: Curriculum vitaes for each SDP program employee.

        Defendants object that this request seeks personal and private information that if

 disclosed, could present safety and security concerns. Defendants contend that information like

 an employee’s home address, home phone number, social security number, identity of family

 members, personal tax returns, and personal banking information raise security concerns, and the

 Court agrees. In Doc. 50, Plaintiffs indicated that they are not seeking this type of information.

        The Court anticipates that Defendants can produce curriculum vitaes of SDP program

 employees without disclosing their tax returns, bank information, social security numbers, etc.

 Defendants produced the CVs for Defendant Jessica Stover and Defendant Sarah Brown-Foiles

 and explained to the Court that they did so because Defendants Stover and Brown-Foiles provide

 treatment to Plaintiffs. On the other hand, Defendants contend that Defendant Jeffreys (Director

 of IDOC) and Defendant Sullivan (BMRCC Warden) do not provide treatment to Plaintiffs, so

 their CVs have limited relevance. The Court agrees.
                                          Page 7 of 9
Case 3:18-cv-01309-SMY-RJD Document 68 Filed 08/27/20 Page 8 of 9 Page ID #301




        In their Second Motion to Compel, Plaintiffs respond that neither Defendant Stover nor

 Defendant Brown-Foiles provide treatment to them. Plaintiffs explain that employees Heather

 Wright and Christopher Smith do provide treatment to them. Because one of the central issues in

 Plaintiffs’ suit is whether they are receiving adequate treatment for their mental conditions, the

 Court finds that the qualifications of their providers is relevant. To the extent that the CVs

 contain sensitive, personal information like the names of their family members, home addresses,

 or phone numbers, those items can and should be redacted.

 Ruling: Defendants are ORDERED to produce Heather Wright’s and Christopher Smith’s CVs

 or resumes, if Defendants have such documents, on or before SEPTEMBER 28, 2020.

 Defendants shall redact Heather Wright’s and Christopher Smith’s home addresses, names of

 family members, phone numbers, social security numbers, and similar sensitive, personal

 information.

 Interrogatories

        Plaintiffs inform the Court that they served Interrogatories on Defendants in February

 2020. Plaintiffs then gave Defendants an additional four months to respond to those

 Interrogatories before asking the Court to compel the Defendants to answer. Defendants then

 asked the Court to grant them an extension of time to file a Response to the Second Motion to

 Compel. The Court gave Defendants an additional five days to file a Response and ordered

 Defendants to tell the Court in their Response the amount of time they needed to respond to

 Plaintiffs’ Interrogatories. Defendants did not do so. Instead, they filed a Motion for Protective

 Order, asking the Court to strike the previously served Interrogatories. In their Motion,

 Defendants claim the Interrogatories are duplicative and the large number of discovery requests

 are “repetitive, oppressive, and cause undue hardship on the defendants.” Apart from making this
                                            Page 8 of 9
Case 3:18-cv-01309-SMY-RJD Document 68 Filed 08/27/20 Page 9 of 9 Page ID #302




 assertion in their Motion for Protective Order, Defendants provide no other information to the

 Court regarding Plaintiffs’ Interrogatories.1

         Approximately six months have now passed since Plaintiffs sent Defendants these

 Interrogatories. Defendants failed to give the Court any information regarding the amount of

 time they need to complete their responses. Defendants have simply referred the Court to their

 Motion for Protective Order, which gives the Court no specific details as to why the Court

 should strike Plaintiffs’ Interrogatories. Accordingly, Defendants are ORDERED to respond to

 Plaintiffs’ Interrogatories on or before SEPTEMBER 28, 2020. At that point, Defendants will

 have been allowed a total of seven months to respond to Plaintiffs’ Interrogatories.

 IT IS SO ORDERED.

 DATED: August 27, 2020


                                                               s/ Reona J. Daly
                                                               Hon. Reona J. Daly
                                                               United States Magistrate Judge




 1
   Defendants state that at some point, they will move to supplement their Motion for Protective Order with copies of
 Plaintiffs’ discovery requests.
                                                   Page 9 of 9
